At the outset, I would like
to warmly congratulate you, Sir, on your well-deserved
election to the presidency of this historic Millennium
Assembly. We firmly believe that, under your able
stewardship, the first session of the General Assembly
in the new century will be a resounding success. This
session provides us with an opportune moment to take
stock of the track record of the Organization, its
achievements and the areas where it needs to be
strengthened so that it will be equal to the challenges
of the new century.
I also wish to express our gratitude to your
predecessor, Mr. Theo-Ben Gurirab of Namibia, for the
leadership he provided us in our preparations for this
Millennium Assembly and for his tireless efforts and
the dedication, skill and intelligent management with
which he led the last session of the General Assembly
of the twentieth century to a successful conclusion.
My delegation is most delighted to see in our
midst Tuvalu as a new Member of this world
Organization. With the admission of Tuvalu as the
189th Member of this Organization, our objective of
universal membership is closer to reality. On behalf of
the delegation of the Union of Myanmar, I would like
to extend our warmest congratulations to the delegation
of Tuvalu.
After the Second World War, under the Charter of
the United Nations, we established the present system
of collective security. Since then, we have witnessed
substantial changes in the geopolitical map of the
world, leading to new realities in international
relations. There is a strong consensus that our
Organization must be reformed and adapted to the new
realities in order to enable it to effectively respond to
the new challenges. This consensus has resulted in
various measures and proposals to reform the
Organization, including a process to make the Security
Council more effective, democratic, transparent and
accountable.
When this process started in 1993, we had hoped
that we would have completed the reform of the
Council by the beginning of the new millennium. After
seven years of discussion on the reform of the Council,
however, reality has revealed that the issue we took on
was so complex that it could not be resolved quickly.
While there has been convergence of ideas on some
areas, in others we have come to an impasse. This does
not mean that we should give up. On the contrary, we
should explore new possible avenues to enhance the
momentum we have gained. We must make use of this
historic opportunity to give added impetus to reforming
the Council so that it meets the needs of our time.
We believe that, at this stage of deliberations, we
should identify areas of possible agreement and build
on them. For instance, it appears to be generally agreed
that the Council should be expanded in both categories
of permanent and non-permanent membership.
Similarly, a majority of countries tends to agree that
the new members should come from among the
developed and developing countries alike. While we
continue our discussion on other aspects of the issue, it
would be conducive to the reform process if we could
establish general agreement on such possible areas
where our views converge. I trust that the future
discussions among us will give serious thought to these
possibilities. We must redouble the efforts to reform
our Organization so that it can truly serve us in our
endeavour to build a better world.
As we enter the new millennium, we find to our
dismay and alarm that some major international issues
persist in defying our collective creativity and attempts
to solve them. We must not let these setbacks cast a
shadow over the credibility and effectiveness of this
Organization. We consider it our primary duty to focus
our attention on those questions dealing with
development as well as those dealing with peace and
security.
Despite the efforts of the international
community, peace throughout the Middle East remains
elusive. We hope that the important progress made so
far will pave the way for achieving a just and lasting
peace in the region. We would like to see an enduring
peace in the Middle East, one which would guarantee
the restoration of the inalienable rights of the
Palestinian people and the right of Israel to exist within
secure and recognized borders.
There are many other questions that merit our
attention. One such question I wish to bring to the
attention of the Assembly is that of Cyprus. This
question has been on the Assembly's agenda for the
last 26 years. We are heartened to note that the United
Nations is now engaged in another effort to solve the
13

problem. Myanmar has consistently supported the
negotiations between the Greek and Turkish Cypriot
communities under the auspices of the United Nations
Secretary-General, and we would like to take this
opportunity to pledge our continued full support for the
task.
Let me touch upon an important question that is
of serious concern to the international community and
on which we in Myanmar place special emphasis. I am
referring to the problem of narcotic drugs. Nationally
speaking, this is a problem that we inherited from the
colonial administration. The poppy plant, from which
opium is harvested, is not native to Myanmar. It was
introduced into our country by the colonial
administration, which relied on licensed opium dens as
a source of revenue. Since then, this evil scourge has
bedevilled the country. Successive Governments have
been relentless in their efforts to eradicate the problem
of narcotic drugs.
Thus, the eradication of poppy cultivation
remains one of the top priorities for Myanmar.
Notwithstanding the harsh and undue criticism levelled
against Myanmar for a problem with wide international
dimensions, our sustained efforts to combat the
problem of narcotic drugs have resulted in a noticeable
drop in opium cultivation and production. This fact is
acknowledged by the International Narcotics Control
Board (INCB). Here, it bears reiteration that narcotic
drugs are a global problem, to be solved in a concerted
manner and through global efforts. The problem must
be tackled in a holistic manner, both from the
production side and the demand reduction side.
National efforts must be supported by international
assistance and cooperation. Myanmar has been trying
to combat this global problem mainly with its own
resources. Except for the assistance provided by the
United Nations International Drug Control Programme
(UNDCP), no substantial assistance has been provided
to Myanmar in its current efforts to combat this global
menace. This is tantamount to making a travesty of the
much-avowed principle of shared responsibility.
Despite our efforts, Myanmar has been a target of
unfair criticism and censure. An objective assessment
will identify which countries are making real efforts to
effectively tackle this global problem and which
countries are paying mere lip service. The fact of the
matter is that the scourge of narcotic drugs is not the
sole responsibility of any one country. No country
acting on its own can successfully overcome this
menace. To tackle this global problem, we must join
hands and cooperate with each other. Myanmar stands
ready to do so.
The principles enshrined in the Charter have
served the world community well for more than five
decades. Sovereignty, sovereign equality, respect for
territorial integrity and non-intervention in internal
affairs are cardinal principles that remain vital for the
peace and security of all nations. These are
irreplaceable bedrock principles underpinning the
current international system. These are the principles
that have enabled the international community to
successfully deter world conflagrations. Therefore, we
are greatly dismayed by the recent tendency in some
quarters to cast doubt on the continued soundness of
these basic principles.
There are some who are bent on compromising
these cardinal principles of international relations,
voicing support for interference in countries' internal
affairs on various grounds. This is indeed a dangerous
trend, with dangerous implications for the peace and
stability of our international system. At a time when
the powerful increasingly make use of various
international forums to fulfil their hidden political
agendas, a very valid question must be posed: who
determines the existence of a situation that warrants
interference in internal affairs? The justification of
interference in internal affairs under certain conditions
is a concept easily vulnerable to abuse by the powerful
for their narrow national interests. Interference, even
for such a worthy cause as humanitarian assistance, can
undermine the principles of neutrality and impartiality,
thus endangering the entire system of humanitarian
assistance. A well-intentioned mistake can unravel the
fabric of the present international system, which has
stood us in good stead.
No nation is entirely free from problems or
difficulties. While some are more successful in solving
their problems, others are less successful. There are
some situations where the assistance of the
international community is necessary to resolve these
issues and difficulties; in other situations, national
measures would best suit the situation. In trying to
resolve these problems, a proper understanding and a
correct perspective on the issue, both historical and
current, are necessary. A solution obtained without
such understanding and perspective is tantamount to
treating the symptoms rather than the disease.
14

A careful look at countries with ongoing conflicts
demonstrates that some issues are not susceptible to an
easy and quick solution. They are deeply rooted in
intra-State tensions and mistrust that have been
lingering for hundreds of years. There are instances
when seemingly successful solutions causing fleeting
euphoria have turned out to be pyrrhic victories. This is
principally because the root causes were never
thoroughly understood and addressed.
Furthermore, appropriate and pragmatic national
attempts at finding lasting solutions should be
encouraged and supported. There are many cases where
the role of the international community is
indispensable. There are also many other cases where
its proper role should be limited to assisting the State
concerned in its efforts, complementing those efforts
only where necessary.
The situation in Myanmar has been the subject of
unfair scrutiny and political pressure by a number of
powerful countries for quite some time. Therefore, I
find it appropriate to take this opportunity to apprise
the Members of the Organization of the situation in my
country. The Government of Myanmar is in the process
of establishing a democratic society. In this endeavour,
it has chosen the path that is most suitable to the
country, its people and its historical peculiarities.
Contemporary history has shown that the transition to
democracy from a totally different and centralized
political and economic system is not always smooth. It
requires ingenuity, patience and understanding to make
the process peaceful.
Here I wish to underscore that the present
Myanmar Government is making all-out efforts to
solve the most fundamental problem of the country: the
consolidation of national unity. Without satisfactorily
resolving this basic question, the objectives of
democracy, peace, prosperity and stability will not be
realized. National unity will not be consolidated if we
cannot address issues such as the eradication of
poverty, equitable distribution of national wealth and
the maintenance of peace and security.
The people of Myanmar share the view that these
issues must be adequately addressed first and foremost
in order to achieve the emergence of a developed,
peaceful and prosperous State.
It is at this important and delicate juncture that all
sorts of superficial and unsubstantiated charges are
being made against us, placing many obstacles along
our chosen path to democracy. This line of approach
will only perpetuate the existing programmes in the
country. It will give rise to unnecessary delays in our
current democratization process. Here I wish to stress
that it was a situation of chaos and anarchy that had
threatened the country's survival as a State and that led
the Tatmadaw, the armed forces, to assume State
power. Although the present Government is a military
government, the country is not governed by martial
law. The entire body of legislation remains in place and
the country is governed according to these legal
provisions. The country also retains an independent
judicial system.
Despite all obstacles placed in our path to
development and against all odds, we have made
considerable achievements, both economically and
politically. On the political front, because of the
Government's endeavour to build national unity, 17
armed groups have returned to the legal fold. We have
been able to establish unprecedented peace and
tranquillity. We have also made considerable strides in
the country's economy. The country's gross domestic
product continues to grow year after year. The
economy registered 10.9 per cent growth last year. This
growth pattern is expected to continue this year. The
effective control of inflation also resulted in an
appreciable increase in the living standard of the
people of Myanmar. The people of the country are fully
conscious of all these remarkable achievements. They
are fully aware that they themselves are the direct
beneficiaries of these positive results. The Government
is determined to redouble its efforts to bring about
peace and stability and a better standard of life for the
people of Myanmar.
The peace and stability that we have today do not
come easily. It is only in recent years that peace and
stability returned to virtually all corners of the country.
What we are doing is laying down a firm foundation
necessary to build a modern, prosperous and peaceful
nation. Far from recognizing the unprecedented
achievements made by the Government, some Western
countries have imposed on us political pressure and
unilateral sanctions. International financial institutions
are being used to deny us our rightful loans and
assistance. These are hampering all our sincere and
vigorous efforts to address the pressing problems of the
nation and to uplift the country to a prosperous stage.
However, we will continue on our chosen path of
building a democratic society best suited to our
15

traditions, thus fulfilling the aspirations of our people.
We are resolute in our determination to develop the
country in the shortest possible time.
In accordance with Myanmar's foreign policy,
Myanmar makes every effort to forge friendly relations
with all countries. In conformity with this time-tested
policy, we have successfully established friendly and
close relations with all neighbouring countries. It is a
policy that we pursue in our relations with fellow
members of the Association of South-East Asian
Nations (ASEAN), countries of the region and all other
countries of the world. I wish to take this opportunity
to urge those countries that now have negative views
on Myanmar to look at our situation in a more
objective manner. We are building a democratic
society, a society in which peace and stability prevails,
a society where our people can enjoy a better life in
larger freedom.
What we urgently need in the new century is the
realization of a just and an equitable international
order. We need an international order where right, and
not might, prevails. In establishing such an
international order, the United Nations is the only
organization that can provide the necessary leadership.
The envisaged international order must also respect the
right of every nation to adopt the political, economic
and social systems that best suit its domestic context. It
must be an international order in which the legitimate
desire of every nation for justice and equality is
accepted by powerful States with understanding and
sympathy. In this, the role of the United Nations, as the
principal intergovernmental institution of universal
nature, is irreplaceable. Hegemonic tendencies and
power politics will certainly undermine the basis of
international relations and will thereby jeopardize our
system of collective security.
It is my fervent hope that every Member State
will play its part and make this Organization equal to
the challenges of the new century. At this Millennium
Assembly let us all resolve to translate the ideals of the
Organization into a concrete reality through
cooperation, goodwill and firm commitments.






